LAND, J.
On January 13, 1904, Alexander P. Haddad brought a suit against his wife, Anna Haddad, for separation from bed and board on the ground of abandonment. It appears that the wife had left the state, and she was represented in the proceedings by a curator ad hoc.
On January 14, 1904, an inventory of the community property was taken by order of the court. The total appraisement amounted to $12,878.33. On July 18, 1904, judgment was rendered in favor of the husband as prayed for. Soon thereafter the parties made an extrajudicial partition of the community property, the wife receiving $344.45. On January 2, 1906, the plaintiff herein filed the present suit to annul the extrajudicial partition on the ground of fraud and lesion, and for a judicial partition of the community property. Defendant excepted and pleaded the general issue. The judge below ordered a supplemental partition of some movables, which had been omitted in the extrajudicial partition, but otherwise rejected plaintiff’s demand. Plaintiff has appealed.
On Motion to Dismiss.
The motion to dismiss on the ground that this court has no jurisdiction ratione materias is without merit, as the object of plaintiff’s suit is to bring into court for distribution a fund far exceeding $2,000, the lower limit of our appellate jurisdiction. Walker v. Barrow, 43 La. Ann. 863, 90 South. 479.